IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

FRANKLIN MASON )
)

Plaintiff, ) C.A. No. K18C-04-034 NEP
)

v. ) In and F or Kent County

)
DOVER FEDERAL CREDIT UNION, )
JEAN MASLAUKAS, and )
CHARLENE NARDO, )
)
Defendants. )

Submitted: July 31, 2018
Decided: August 22, 2018

ORDER

Before the Court are the motion to dismiss of Defendants Dover F ederal Credit
Union (hereinafter “DFCU”), Jean Maslauskas, and Charlene Nardo (hereinafter
collectively, “Defendants”), and the response of Plaintiff Franklin Mason (hereinafter
“Mr. Mason”). F or the reasons set forth below, Defendants’ motion is GRANTED.

The facts recited are those as alleged in Plaintiffs’ amended complaint,l On July
l, 2014, Mr. Mason signed a loan agreement (hereinafter the “Agreement”) With DFCU
in the amount of $27,363.00 financing Mr. Mason’s purchase of a 2003 Mercedes Benz
SL500 Roadster (hereinafter the “Vehicle”) from non-party Wynn Auto Sales. Mr.
Mason argues that the Agreement Was fraudulent. Specifically, Mr. Mason alleges that
DFCU knew that the loan Was going to be paid out to Wynn Auto Sales in an amount

much greater than the fair value of the Vehicle, and that Mr. Mason Would nevertheless

 

l Savor, Inc. v. FMR Corp., 812 A.2d 894, 896~97 (Del. 2002) (on a motion to dismiss “all Well-
pleaded factual allegations are accepted as true”). Mr. Mason filed the amended complaint in
response to the Court’s July 3, 2018, letter to the parties granting Mr. Mason leave to file a motion to
amend his complaint, As indicated below, in order to ensure that the merits of this case are presented,
the Court has accepted the amended complaint, and Will consider it, without requiring Mr. Mason to
file a motion to amend.

Fran/2000 WL 145818, at *1 (Del. Super. Jan. 14,
2000).
3 Savor, 812 A.2d at 896_97.

Franklin Mason v. Dover Federal Credit Union, et al
K18C-O4-034 NEP
August 22, 2018

“A pro se pleading is judged by a ‘less stringent standard’ than a pleading or
document filed by an attomey.”4 However, any plaintiff faces an elevated pleading
standard when bringing a claim for fraud: “the circumstances constituting fraud . . .
shall be stated with particularity.”5 Specifically, a plaintiff's pleading must address the
“time, place, and contents of the false representations, as well as the identity of the
person making the misrepresentation and what he obtained thereby.”6

The elements of Delaware common law fraud are (l) the defendant made a false
representation; (2) the defendant knew the representation was false or made with
reckless indifference to the truth; (3) the defendant intended the plaintiff to rely on the
representation; (4) the plaintiff justifiably relied upon the representation; and (5) the
plaintiff suffered damages7 In addition to overt misrepresentations, Delaware Courts
have permitted plaintiffs to recover for a defendant’s “deliberate concealment of
material facts, or . . . silence in the face of a duty to speak.”8

While Mr. Mason’s pro se complaint alleges that DFCU knew that Mr. Mason

was entering into an unfavorable or even fraudulent contract with Wynn Auto Sales, it

fails to identify any false representations made by DFCU or the other Defendants.9 In

 

4 Johnson v. State, 442 A.2d 1362, 1364 (Del. 1982).

5 Del. Super. Ct. Civ. R. 9(b).

6 Nutt v. A.C. & S., Inc., 466 A.2d 18, 23 (Del. Super. 1983).

7 Stephenson v. Capano Development, Inc., 462 A.2d 1069, 1074 (Del. 1983).

8 Gajj‘in v. Teledyne, Inc., 611 A.2d 467, 472 (Del. 1992).

9 The Court notes that Mr. Mason’s complaint does describe a letter from Defendant Maslauskas,

which Mr. Mason alleges says “that Colleen Wynn Fraudulent Contract is a Valid Contract [sic].”

The referenced letter, dated April 24, 2015, which Mr. Mason attached to his amended complaint, in

fact reads, “The Loan and Security Agreement and Disclosure Statement you signed, agreeing to the

terms disclosed in that agreement, is a valid contract.” The amended complaint fails to explain in

what respect the statement that the referenced loan agreement is a valid contract constitutes a false

representation Furthermore, there is no allegation that the letter from Ms. Maslauskas Was made

with knowledge of its falsehood, was intended to induce reliance, or was relied upon. Finally, the

Court’s consideration of the Maslauskas letter is appropriate in this case because While documents

outside the complaint are generally not to be considered on a Rule 12(b)(6) motion, the document

may be consulted when it is integral to a plaintiffs claim and is incorporated into the complaint, Here,
3

Franklin Mason v. Dover Federal Credit Union, et a/
K18C-04-034 NEP
August 22, 2018

addition, Mr. Mason alleges no facts suggesting that Defendants had an obligation to
inform him of the discrepancy between the amount of the loan and the fair market value
of the Vehicle, nor does he allege that Defendants took any deliberate action to conceal
that discrepancy. Therefore, the Court finds that Mr. Mason has failed to allege an
essential element of fraud and that dismissal is warranted on that basis alone.

The complaint, as it contains nothing about a fraudulent misrepresentation, is
consequently silent concerning other related elements, such as Defendants’ knowledge
that they had made a false statement, Defendants’ intention for Mr. Mason to rely on a
false statement, or Mr. Mason’s justifiable reliance on such a statement These other
shortcomings additionally and independently require dismissal of Mr. Mason’s
complaint, particularly in consideration of the elevated pleading standards required

even of pro se plaintiffs when fraud is alleged.

WHEREFORE, for the foregoing reasons, Defendants’ motion to dismiss is
GRANTED.

IT IS SO ORDERED.

/s/ Noel Eason Primos
Judge

 

NEP/sz
Viajile & ServeXpress & U.S. Mail
oc: Prothonotary
cc: Counsel of Record
Franklin Mason

 

because the letter is the alleged false representation about Which Mr. Mason complains, it is both

integral to his complaint and incorporated into it.
4